Name: Council Regulation (EEC) No 1883/82 of 12 July 1982 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 207/4 Official Journal of the European Communities 15. 7. 82 COUNCIL REGULATION (EEC) No 1883/82 of 12 July 1982 amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in addition, the English version has a more restrictive meaning than the other versions ; Whereas the English version of subheadings 61.01 B V d) and 58.02 A II a) should be aligned on the other language versions, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission, Whereas, for the purpose of classifying in the Common Customs Tariff ('CCT') annexed to Regula ­ tion (EEC) No 950/68 ('), as last amended by Regula ­ tion (EEC) No 1 507/82 (2), certain garments which cover the lower part of the body from the waist down ­ wards while surrounding each leg individually, the criterion of the length of these garments should be adopted ; whereas, on the basis of this criterion , these garments have been classified in subheading 61.01 B V e) 'Trousers' when they cover the knees and in sub ­ heading 61.01 B V d) 'Breeches and shorts' when they do not ; Whereas other garments of this type referred to in English as 'breeches' or 'knickerbockers', which cover the knees, are to be classified with trousers in sub ­ heading 61.01 B V e) on the basis of all the language versions of the CCT except the English ; Whereas, on the other hand, on the basis of the English versions of the CCT, these garments are to be classified in subheading 61.01 B V d) 'Breeches and shorts' : The English version of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as follows : 1 . At subheading 61.01 B V d), 'Breeches and shorts' shall be replaced by 'Shorts'. 2 . At subheading 58.02 A II a) 'Tufted carpets, car ­ peting and rugs' shall be replaced by Tufted carpets, carpeting, rugs, mats and matting'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1982. For the Council The President I. NÃRGAARD (') OJ No L 172, 22. 7. 1968 , p . 1 . 2) OJ No L 168 , 15 . 6 . 1982, p . 5 .